Citation Nr: 0121779	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  96-08 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for folliculitis and acne 
scarring of the face, neck, back, and chest, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1969 to 
August 1971 and from August 1978 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was remanded by the Board in 
February 1998 and September 2000.


FINDING OF FACT

The veteran failed without good cause shown to report for a 
VA examination scheduled in connection with his claim of 
entitlement to an increased rating for his service-connected 
folliculitis and acne scarring of the face, neck, back, and 
chest.


CONCLUSION OF LAW

The veteran having failed to report for a necessary VA 
examination, an increased evaluation for folliculitis and 
acne scarring of the face, neck, back, and chest is not 
warranted.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.655(a)(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, the veteran has 
been afforded the chance to undergo VA examinations to assist 
in rating his service-connected disability, and the RO has 
provided the veteran with notice provisions applicable to the 
issue on appeal.  Under the circumstances, the Board finds 
that the record as it stands allows for equitable appellate 
review and that there has been compliance with the provisions 
of the VCAA.

Applicable regulations provide, when entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, a claim for an increased disability evaluation 
shall be denied.  38 C.F.R. § 3.655(a)(b).

In February 1998, the Board remanded the veteran's claim for 
an increased evaluation for service-connected folliculitis 
and acne scarring for further development to include 
obtaining a VA examination with specific findings.  A VA 
examination was conducted in March 2000, but the examiner 
failed to address the Board's request and the examiner noted 
that the claims file was not available for review.  Realizing 
that the March 2000 examination was insufficient, the RO 
rescheduled a VA examination to be conducted in April 2000.  
The veteran failed to report for the April 2000 VA 
examination.

Noting that the claims file contained no record of notice to 
the veteran of the April 2000 VA examination, the Board 
remanded the case in September 2000 for the purpose of 
notifying the veteran of a VA examination and the 
consequences of failing to appear for such an examination.

Records in the file indicate that another VA examination was 
scheduled for October 2000; however, the veteran failed to 
appear for the scheduled VA examination.  The RO then asked 
the veteran's representative for assistance in determining 
the availability of the veteran to report for a VA 
examination.  A note in the file indicates that the veteran 
did not respond to his representative's communication.

Despite having notice of the regulation which mandates denial 
of his claim for an increased rating because of his failure 
to report for a necessary examination, the veteran has not 
shown good cause for his failure to report for an 
examination, nor has he indicated the willingness to report 
for such an examination.  Under the circumstances, the Board 
finds that his claim must be denied, in accordance with the 
regulation.  38 C.F.R. § 3.655(a)(b).


ORDER

A rating in excess of 10 percent for folliculitis and acne 
scarring of the face, neck, back, and chest is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

